Citation Nr: 0629819	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  95-33 104A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
arthritis of the right shoulder, from September 30, 1994, to 
August 11, 2002, and to a rating in excess of 30 percent 
thereafter.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right great toe, for the period 
from September 30, 1994, to the present.

3.  Entitlement to a compensable rating for bilateral 
onychomycosis of the toenails and tinea pedis of the webs of 
the toes.

4.  Entitlement to increased ratings for right carpal tunnel 
syndrome with deQuervain's tenosynovitis, initially rated as 
10 percent disabling prior to February 5, 2005 and as 30 
percent disabling effective February 5, 2005.  

5.  Entitlement to service connection for right elbow 
tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The issues of entitlement to increased ratings for 
a disability of the right shoulder and arthritis of the right 
great toe come on appeal from a rating decision dated in 
January 1995, and were remanded by the Board to the RO in May 
1997.  The remaining issues come to the Board on appeal from 
a November 2001 RO rating decision.

In April 2004, the Board found that new and material evidence 
had not been received to reopen a claim for service 
connection for arthritis of the left shoulder.  The April 
2004 Board decision remanded the remaining issues for notice 
complying with the Veterans Claims Assistance Act of 2000 
(the VCAA), and examination of the veteran.  The veteran was 
sent the required notice and he has been given the necessary 
examinations.  The Board now proceeds with its review of the 
appeal.  

In May 2004, the veteran wrote to the RO that his service-
connected joint pain caused depression.  The last item in the 
March 2006 rating decision lists depression associated with 
carpal tunnel syndrome, right wrist with deQuervain's 
tenosynovitis (major) as not service-connected, not 
secondary.  However, neither the rating decision, itself, nor 
the cover letter informs the veteran that the RO has 
adjudicated this claim.  The RO needs to definitively 
adjudicate the veteran's claim for service connection for 
depression and notify him of the decision in accordance with 
the applicable regulations.  Thus, the Board refers the claim 
for service connection for an acquired psychiatric disorder 
to the RO for appropriate action.  

When the case was previously before the Board, in April 2004, 
the right carpal tunnel syndrome with deQuervain's 
tenosynovitis, was rated as 10 percent disabling.  While the 
case was in remand status, the Appeals Management Center 
(AMC) granted a 30 percent rating for the service-connected 
right carpal tunnel syndrome with deQuervain's tenosynovitis, 
effective February 5, 2005.  Since this is not a grant of the 
highest available rating and the effective date assigned was 
not from the date of receipt of the claim for an increased 
rating, the claim remains in appellate status before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran's service-connected right shoulder disability 
is manifested by arthritis, a healed tear of the rotator cuff 
and impingement syndrome; there is pain and functional 
impairment; from September 30, 1994 to August 11, 2002, the 
veteran could raise his right arm to at least the shoulder 
level; from August 12, 2002, the veteran could raise his 
right arm to at least midway between his side and shoulder 
level.  

3.  The veteran's service-connected post-traumatic arthritis 
of the right great toe is manifested by pain and limitation 
of motion.  

4.  The veteran's service-connected bilateral onychomycosis 
of the toenails and tinea pedis of the webs of the toes more 
nearly approximates exfoliation, exudation and itching 
involving an extensive area; it is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement; it involves no more than a nonexposed or small 
area, which is less than 5 percent of the entire body and no 
more than topical therapy has been required during the past 
12-month period.  The disability does not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

5.  Prior to February 5, 2005, the veteran's service-
connected right carpal tunnel syndrome with deQuervain's 
tenosynovitis was symptomatic but it did not approximate and 
was not analogous to more than a mild median nerve 
disability.  

6.  Since February 5, 2005, the service-connected right 
carpal tunnel syndrome with deQuervain's tenosynovitis 
remains symptomatic but it does not approximate and is not 
analogous to more than a moderate median nerve disability.  

7.  The medical evidence shows that the veteran's right elbow 
tenosynovitis was first diagnosed years after service and 
there is no competent evidence that suggests a causal link 
between his right elbow tenosynovitis and any incident of 
active service; his right elbow tenosynovitis was not caused 
or aggravated by his service-connected right shoulder 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected arthritis of the right shoulder with 
painful motion have not been met, prior to August 12, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (2005).  

2.  The criteria for a rating in excess of 30 percent for 
arthritis of the right shoulder with painful motion have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2005).  

3.  The criteria for a rating in excess of 10 percent for 
post-traumatic arthritis of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5171 (2005). 

4.  The criteria for a 10 percent rating for bilateral 
onychomycosis of the toenails and tinea pedis of the webs of 
the toes, but no more than 10 percent have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7806, 7813 (1002 and 2005). 

5.  The criteria for an initial rating in excess of 10 
percent for right carpal tunnel syndrome with deQuervain's 
tenosynovitis were not met, prior to February 5, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20, 4.123, 4.124 and Codes 8515, 8615, 
8715 (2005).  

6.  The criteria for a rating in excess of 30 percent for 
right carpal tunnel syndrome with deQuervain's tenosynovitis, 
from February 5, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.40, 4.45, 4.123, 4.124 and Codes 8515, 8615, 
8715 (2005).  

7.  The veteran's right elbow tenosynovitis was not incurred 
in or aggravated during active service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of August 2001, April 2004, 
and March 2006 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, at 120, the Court held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the ones involving the right shoulder and arthritis of the 
right great toe, a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
However, as the RO decision on the right shoulder and 
arthritis of the right great toe was issued before the 
enactment of VCAA, the RO obviously could not inform the 
veteran of law that did not exist.  As to a situation such as 
this case, in Pelegrini, the Court also made it clear that 
where notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

As to the other issues, a VCAA complying notice on service 
connection was issued in August 2001, before the November 
2001 RO rating decision.  This complies with the timing of 
notice requirements of VCAA, as set forth in 38 U.S.C. 
§ 5103(a) and discussed by the Court in Pelegrini.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letters sent to the veteran in 
August 2001 and April 2004 notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  While these were post decisional documents, they gave 
the veteran several opportunities to respond before the RO 
last re-adjudicated his claims.  Any deficits in the original 
notice were cured long before the case came to the Board and 
are no more than non-prejudicial error.  The veteran was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA" and thus 
VA essentially cured any error in the timing of notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The relevant Social Security 
Administration records where obtained and are in the claims 
folder.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

The veteran has been examined by VA on several occasions in 
recent years, which have provided findings that are adequate 
for rating purposes.  An opinion was also obtained with 
respect to the issue of service connection on appeal.  There 
is no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  The required notice was not 
initially provided to the veteran but was sent to him in 
March 2006.  The veteran had an opportunity to respond.  
There has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.  

The Board has considered the entire record.  Much of the 
medical records deal with disabilities which are not at issue 
in this case.  For example, the June 2003 decision by the 
Social Security Administration shows that the veteran is 
disabled by a depressive disorder and obstructive sleep 
apnea.  Only the records relevant to the disabilities at 
issue in this case will be discussed in detail.  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  






Rating the Arthritis of the Right Shoulder
Rated at 20 Percent from September 30, 1994 to August 11, 
2002, 
Rated at 30 Percent from August 12, 2002

The agency of original jurisdiction changed the ratings for 
the right shoulder during course of the appeal, to reflect 
worsening during the course of the appeal.  Such "staged 
ratings" were approved by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board will review all stages 
and see if a higher rating is warranted at any time within 
the effective dates of the current appeals.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. Part 4, Code 5003 (2005).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm.  Limitation 
of motion of the arm to midway between side and shoulder 
level will be rated as 30 percent disabling for the major 
arm.  Limitation of motion of the arm at shoulder level will 
be rated as 20 percent disabling for the major or minor arm.  
38 C.F.R. Part 4, Code 5201 (2005).  

Background

On the VA examination of January 1998, the veteran complained 
that his right shoulder had been getting worse over the past 
5 or 6 years.  He had flare-ups during bad weather; and, 
sometimes during good weather, he also had pain.  Pain was 
worse in cold and damp weather, but he felt pain almost 
daily.  Use of the shoulder in yard work or throwing made it 
worse.  The pain disturbed his sleep.  Examination of the 
right shoulder revealed no tenderness, deformity, or edema.  
Shoulder musculature was within normal limits.  The range of 
right shoulder motion  was forward elevation to 106 degrees, 
abduction to 80 degrees, internal rotation to 73 degrees, 
external rotation to 77 degrees.  The extent of the range of 
motion was judged by the veteran insofar as pain was 
concerned.  He limited movement because of pain.  No forced 
movements were made.  X-ray showed mild degenerative changes 
at the acromioclavicular (AC) joint.  Magnetic Resonance 
Imaging (MRI) revealed an extensive partial thickness tear 
vs. extensive tendonopathy of the distal most supraspinatus 
tendon (inferior surface); and degenerative arthritic changes 
at the AC joint, which were indenting the supraspinatus 
muscle.  The MRI findings were considered to be consistent 
with impingement.  

In a report dated in July 2000, N. L. T., M.D., stated that 
the veteran was primarily seen for follow-up on carpal tunnel 
syndrome.  He complained of arthritic symptoms, primarily in 
his shoulders, worse of the right.  Examination of the 
shoulders revealed a full range of motion, bilaterally.  
There was crepitance bilaterally, the right worse than the 
left.  

The May 2001 notes of K. K. T., M.D., show that the veteran 
was referred for right shoulder and elbow pain.  The veteran 
stated that he had right shoulder pain for 3 years, with 
worsening during the last 10 months.  Pain was exacerbated by 
reaching overhead and forward.  Physical examination revealed 
diffuse tenderness over the anterior lateral capsule of the 
right glenohumeral joint.  There was a positive impingement 
sign in the right shoulder.  He had 130 degrees of right 
should abduction and forward flexion.  In the adducted 
position, the right shoulder rotated 80 degrees externally 
and to T-8 internally.  In the abducted position, the right 
shoulder rotated 90 degrees externally and 60 degrees 
internally.  There was no asymmetric atrophy of the upper 
extremities.  X-rays of the right shoulder disclosed 
sclerosis of the greater tuberosity of the humeral head.  The 
January 1998 MRI was reviewed.  The impression was 
impingement syndrome of the right shoulder with right rotator 
cuff tear or tendonitis.  Physical therapy was recommended.  

The report of a May 2001 MRI study concluded that there was 
degenerative arthropathy of the AC joint impinging on the 
supraspinatus musculotenonous junction.  There was thickening 
of the tendon along with a through-and-through tendon tear 
and a 1 centimeter tendon gap.  There was fluid in the 
subacromial subdeltoid bursa.  Also, there was a subchondral 
bone cyst of the humeral head.  

A June 2001 physical therapy report shows the veteran 
decreased the level of pain associated with the shoulder.  He 
was working on strengthening the shoulder.  Gross shoulder 
strength was +4/5.  

Dr. K. K. T.'s notes followed the veteran's progress in the 
subsequent months.  In June 2001, the veteran stated that his 
right shoulder and elbow pain had improved significantly 
since starting therapy.  

The physician noted mildly positive impingement sign of the 
right shoulder and mild weakness of the right rotator cuff 
musculature.  It was noted that a recent MRI had shown a 
through-and-through tear of the rotator cuff.  The impression 
was a right rotator cuff tear which was minimally 
symptomatic.  

In early August 2001, the veteran told Dr. K.K.T. that he was 
having only occasional pain in the right shoulder.  Physical 
examination revealed full abduction and forward flexion of 
the right shoulder.  There was a mildly positive impingement 
sign.  The impression was a healing right rotator cuff tear.  
Later in August 2001, the veteran reported only occasional 
right shoulder pain.  The physician found good strength of 
the right rotator cuff musculature.  The veteran had a full 
range of motion of the right shoulder, with pain on full 
abduction and forward flexion.  

During his September 2001 VA examination, the veteran stated 
that he developed pain in his right shoulder about 1980 and 
did not have any specific injury or surgery involving the 
shoulder.  He rated his right shoulder pain at 5/10.  He 
reported weakness, stiffness, giving way, locking, 
fatigability and lack of endurance.  He denied swelling, heat 
or redness.  There were no episodes of dislocation or 
subluxation.  Examination of the right shoulder disclosed 
pain with movement to an extreme angle.  There was no spasm, 
swelling or crepitus.  Flexion was from 0 to 120 degrees.  
Abduction went from 0 to 90 degrees.  External and internal 
rotation went from 0 to 80 degrees.  The May 2001 MRI study 
was reviewed.  VA X-rays of the veteran's right shoulder, in 
September 2001, revealed mild to moderate osteoarthritic 
changes of the right AC joint.  No other bone or joint 
abnormality was noted.  

In December 2001, N. L. T., M.D., wrote that the veteran had 
a rotator cuff injury, which had progressed clinically and 
radiographically, since an MRI in January 1998.  The most 
recent MRI, in May 2001, showed a complete through-and-
through tendon tear with a 1 centimeter gap and fluid in the 
subacromial subdeltoid bursa which was not previously noted .  

The report of the August 12, 2002 VA examination discloses 
that the veteran reported noticing right shoulder pain, 
during service, about 1970.  He did not recall a specific 
injury.  He experienced progressive pain and was now being 
treated with physical therapy and medication.  The examiner 
found pain over the right AC joint.  The veteran could only 
abduct his arm to about 60 degrees.  There was normal flexion 
and rotation.  The diagnosis was degenerative joint disease 
of the right shoulder, moderate.  

In a report dated in May 2003, a private physician, L. H., 
Jr., M.D., reported that the veteran's forward elevation of 
the right shoulder was to 130 degrees, abduction from 0 to 
180 degrees, adduction from 0 to 50 degrees, internal 
rotation from 0 to 90 degrees, and external rotation from 0 
to 90 degrees, bilaterally.  The doctor diagnosed shoulder 
pain bilaterally and commented that the veteran had some 
limitation to forward elevation and minimal in other places.  

VA clinical notes include pain assessments dated in May 2003, 
September 2003, January 2004, November 2004, June and October 
2005.  These show continued complaints of shoulder pain, 
without range of motion information necessary to rate the 
disability.  

Analysis

The veteran's service-connected right shoulder disability is 
rated on the range of motion of the shoulder, taking into 
consideration limiting factors, such as those set forth above 
in 38 C.F.R. §§ 4.40 and 4.45 and discussed by the Court in 
DeLuca.  38 C.F.R. Part 4, Code 5201 (2005).  While the 
veteran believes the disability should be assigned a higher 
evaluation, the findings of the trained medical professionals 
are significantly more probative in determining the extent of 
a disability and whether it approximates the criteria for a 
higher rating.  

Here, prior to August 12, 2002, there is only one finding by 
a trained medical professional that the right shoulder was so 
restricted that it could not be raised above shoulder level.  
That finding, on the January 1998 VA examination, was that 
abduction was restricted to 80 degrees.  While this is not 
quite shoulder level, it does not approximate midway between 
side and shoulder (45 degrees), which is required for the 
next higher rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Subsequent private treatment records 
show the veteran respond well to physical therapy and had 
ranges of motion which were either full or which 
substantially exceeded shoulder level.   Thus, the 
preponderance of the evidence is against the criteria for a 
rating in excess of 20 percent prior to August 12, 2002.  

A 30 percent rating was assigned based on the restriction 
exhibited that date, August 12, 2002, although a subsequent 
examination by a private doctor indicated the shoulder could 
again be raised above shoulder level.  A 30 percent rating 
requires a limitation of motion of the arm to midway between 
side and shoulder level, or approximately 45 degrees.  The 
next higher rating, 40 percent, requires limitation of motion 
of the arm to 25 degrees from the side.  Here, there is no 
competent medical evidence that shoulder motion is so 
restricted that the veteran cannot raise his right arm beyond 
approximately 25 degrees from his side.  In fact, the medical 
reports provide a preponderance of evidence which clearly 
establishes that the limitation of right arm motion does not 
approximate such a substantial restriction.  Consequently, a 
rating in excess of 30 percent must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating or ratings for his service-
connected right shoulder disability, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating Post-Traumatic Arthritis of the Right Great Toe, 
Rated at 10 Percent from September 30, 1994

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2005).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).  

Amputation of the great toe will be rated as 10 percent 
disabling without metatarsal involvement and as 30 percent 
disabling with removal of the metatarsal head.  38 C.F.R. 
Part 4, Code 5171 (2005).  

Background

Considering the history of the veteran's right big toe 
disability, in accordance with 38 C.F.R. § 4.41 (2005), X-ray 
studies during service, in January 1970, disclosed 
degenerative change with interspace narrowing in the distal 
interphalangeal joint of the big toe of the right foot.  The 
changes were considered to be consistent with post-traumatic 
arthritis.  

On VA examination of the veteran's feet, in January 1998, the 
veteran complained of pain in the metatarsophalangeal (MP) 
joint of his right foot, on a daily basis.  On examination, 
the MP joint of the right great toe could be dorsiflexed to 
30 degrees and plantar flexed to 22 degrees.  There was no 
tenderness, deformity or edema of the MP joint, and the foot 
was otherwise unremarkable.  Laboratory studies showed uric 
acid to be within normal limits and X-ray studies were 
normal.  The diagnosis was chronic pain in the MP joint of 
the great toe of the right foot, of uncertain etiology.  In 
the examiner's opinion, functional loss due to pain in the 
right foot was moderate in degree.  

On the September 2001 VA examination, the veteran could not 
recall how he injured his right toe.  He complained of a 
daily throbbing ache, as well as stiffness, weakness, 
swelling, heat, redness and fatigability.  There was numbness 
and a little aching at rest.  There was soreness with 
standing or walking.  He said he had flare-ups about every 
other month, lasting about two days.  Flare-ups were 
precipitated by cold or damp weather or walking more than 1/4 
mile.  On examination, the toe had no skin or vascular 
changes.  The MP joint of the right great toe had 40 degrees 
flexion and 40 degrees extension.  There were no hammertoes, 
high arch, claw foot or other changes in his feet.  X-rays 
revealed slight narrowing of the interphalangeal joint of the 
great toe associated with minimal marginal osteophyte 
formation consistent with mild degenerative joint disease.  
There was mild degenerative joint disease of other distal 
interphalangeal joints and the first MP joint.  There was no 
other abnormality.  The diagnosis was chronic, mild 
degenerative joint disease of the right first MP joint of the 
great toe with mild functional loss due to pain and decreased 
range of motion.  

Pain clinic notes of November 2004 reflect continuing 
complaints of pain in the right great toe, without 
information to rate the extent of the disability.  

Analysis

The rating criteria provide a 10 percent evaluation where 
arthritis affects the joint and there is at least some 
limitation of joint motion.  Higher ratings must be assigned 
under the criteria for the joint affected.  For the great 
toe, the rating schedule provides at 10 percent rating if the 
great toe is amputated without metatarsal involvement.  The 
next higher rating, 30 percent, requires removal of the toe 
and removal of the metatarsal head.  38 C.F.R. Part 4, Code 
5171.  In this case, there has been no amputation, and 
certainly no removal of the metatarsal heads.  The Board has 
reviewed the various rating criteria but there is simply no 
schedular basis for a higher rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a Compensable Rating Bilateral Onychomycosis 
of the Toenails and Tinea Pedis of the Webs of the Toes.

Onychomycosis and tinea pedis, fungus infections of the 
toenails and skin of the feet, respectively, are types of 
dermatophytosis and are rated as such.  See also 38 C.F.R. 
§ 4.20 (2005).  

The criteria for rating skin disorders changed during the 
pendency of this claim.  As a preliminary matter, the Board 
notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent that it conflicts with 
the precedents of the United States Supreme Court (Supreme 
Court) and the Federal Circuit.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, the Board has the duty to 
adjudicate the appellant's claim under the old regulation for 
any period prior to the effective date of the new diagnostic 
codes, but may not apply the current skin provisions prior to 
their effective date.  

Prior to August 30, 2002, dermatophytosis was rated on the 
basis of scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§§ 4.20, 4.118, Code 7813 (2002).  The competent medical 
evidence here does not show any scars, disfigurement, or 
constitutional symptoms.  There is no competent medical 
evidence of physical impairment of any joint or body organ.  
There is no competent medical evidence of physical 
impairment, other than skin lesions analogous to eczema.  

Prior to August 30, 2002, dermatophytosis could also be rated 
as analogous to eczema.  38 C.F.R. § 4.20.  Eczema was rated 
as follows:  
With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant.................................
.........................50 percent
With exudation or itching constant, 
extensive lesions, or marked 
disfigurement.............................
..........30 percent
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area.......................10 percent
With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small 
area.......................0 percent
38 C.F.R. §§ 4.20, 4.118, Code 7806 (2002).  

Effective August 30, 2002, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) will be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  38 C.F.R. 
§§ 4.20, 4.118, Code 7813 (2002).  

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows:  
More than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month 
period............................................
.......60 percent
20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.......30 percent
At least 5 percent, but less than 20 
percent, of the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month 
period....................................10 
percent
Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period..................................................0 percent; 
Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  
38 C.F.R. § 4.118, Code 7806 (2005).  

Background

On VA examination of the veteran's feet, in January 1998, the 
toenails of the right foot were thickened, curved and 
darkened.  The diagnosis was onychomycosis of the toenails.  

On the September 2001 VA examination, the veteran's feet did 
not have any deformities, tenderness, edema or erythema.  He 
had thick, curved, long, discolored toenails.  The diagnoses 
were tinea pedis and onychomycosis.  

On the August 12, 2002 VA examination, the veteran was noted 
to have onychomycosis of all toe nails of both feet and some 
skin involvement of tinea pedis.  The main problem was the 
cosmetic appearance of the toenails.  There was no pain or 
itching.  Examination of the feet disclosed a severe fungal 
infection of all toenails.  There was a mild, dry rash on the 
soles and heels of both feet.  There were no lesions between 
the toes.  No other skin lesions were noted.  The diagnoses 
were tinea pedis with onychomycosis of the toenails, severe 
and tinea pedis of the feet, mild.  

Analysis

The veteran has asserted that he should be rated as 10 
percent disabled for each foot.  The rating codes for skin do 
not rate each extremity separately but look to the how much 
of the entire body is involved.  In this case, the 
preponderance of competent medical evidence shows that the 
service-connected fungus infection involves the veteran's 
feet, primarily the toenails and in-between some of the toes.  
Under the old rating criteria, such involvement of both feet 
is rated as a nonexposed or small area.  38 C.F.R. § 4.118, 
Code 7806 (2002).  It is apparent that the veteran's fungal 
infection of the feet is intermittently severe and involves 
all of the toenails and much of the webs between the toes.  
Under such circumstances, the Board finds that the veteran's 
service-connected bilateral onychomycosis of the toenails and 
tinea pedis of the webs of the toes more nearly approximates 
exfoliation, exudation and itching involving an extensive 
area, which supports a 10 percent rating under the old 
criteria.  38 C.F.R. §§ 4.7, 4.118, Diagnostic code 7806 
(2002).  The medical evidence does not show that the 
veteran's fungal infection of the feet is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

Turning to the criteria currently in effect, there is no 
evidence of disfigurement or scarring ratable under 
diagnostic codes 7801, 7802, 7803, 7804, or 7805.  Rating as 
dermatitis or eczema under diagnostic code 7806, the medical 
evidence shows that the involvement of both feet is primarily 
with the toenails.  This is less than 5 percent of the entire 
body and no more than topical therapy has been required 
during the past 12-month period.  There is no evidence that 
the disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Thus, the 
veteran's skin disease of the feet and toenails does not 
approximate the criteria for a compensable rating. Let alone 
a rating in excess of 10 percent, under the criteria in 
effect since August 30, 2002.  Therefore, the Board finds 
that the veteran is entitled to a 10 percent rating for 
bilateral onychomycosis of the toenails and tinea pedis of 
the webs of the toes, but no more than 10 percent.  

As the preponderance of the evidence is against a rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not applicable to this latter aspect of the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to Increased Ratings for Right Carpal Tunnel 
Syndrome with deQuervain's Tenosynovitis, Initially Rated as 
10 Percent Disabling, Prior to February 5, 2006; and as 30 
Percent Disabling as of February 5, 2006

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (2005).  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances will be rated 
as 70 percent disabling for the major or dominant upper 
extremity.  Incomplete paralysis of the median nerve in the 
major or dominant upper extremity will be rated as 50 percent 
disabling where severe, 30 percent disabling where moderate, 
and 10 percent disabling where mild.  38 C.F.R. § 4.124a, 
Code 8515 (2005).  Neuritis, 38 C.F.R. § 4.124a, Code 8615 
(2005), and neuralgia, 38 C.F.R. § 4.124a, Code 8715 (2005), 
will be rated on the same basis.  

Normal wrist ranges of motion are: dorsiflexion (extension) 
70 degrees, palmar flexion 80 degrees, ulnar deviation 45 
degrees and radial deviation 20 degrees.  38 C.F.R. § 4.71, 
Plate I (2005).  

Background

In a report dated in July 2000, N. L. T., M.D., reported that 
the veteran complained of a two month history of numbness and 
tingling in both hands.  He worked as a computer operator and 
the doctor felt that the veteran was certainly at risk for 
carpal tunnel syndrome.  He had Tinel's signs in both wrists.  
Phalen's sign was weakly positive, bilaterally.  The 
assessment was carpal tunnel syndrome, most likely on the 
basis of his repetitive hand and wrist movements on the job.  
Bilateral carpal tunnel wrist splints were recommended.  
Another report shows that the veteran was seen in October 
2000, and he had some improvement with the splints.  The 
assessment was a carpal tunnel syndrome, improved by splints.  

In an August 2001 letter, Dr. N. L. T. reported that he first 
examined the veteran and diagnosed carpal tunnel syndrome in 
July 2000.  The veteran had no pre-existing risk factors, 
other than many years of keyboarding during service and while 
working at VA.  His diagnosis was confirmed by positive 
Phalen's and Tinel's signs, followed by neurometer studies.  
He initially responded to cock-up splints but more recently 
had progressive symptoms.  

In September 2001, K. K. T., M.D. reported that the veteran 
had right carpal tunnel syndrome and deQuervain's 
tenosynovitis of the right wrist.  It was the doctor's 
opinion that many years of working keyboards, in service and 
working for VA contributed to the condition.  The veteran had 
a release of his right first dorsal compartment and a right 
carpal tunnel release in September 2001.  A copy of the 
operative report was submitted.    

On his September 2001 VA examination, the range of wrist 
motion was from 0 to 50 degrees, bilaterally.  Palmar flexion 
was 75 degrees on the right.  Radial wrist deviation went to 
20 degrees, bilaterally.  Ulnar deviation went to 30 degrees 
on the right.  September 2001 VA X-rays of the wrists were 
normal.  The doctor commented that the range of wrist motion 
on the left was identical to the right.  

In early October 2001, Dr. K. K. T. noted that the veteran 
was having minimal incisional pain.  The preoperative 
paresthesia had completely resolved.  Later that month, the 
veteran reported that all of his preoperative pain and 
paresthsias had completely resolved.  On physical 
examination, the surgical incision was healing well and 
neurovascular functions of the right hand were intact.  

In November 2001, there was minimal incisional soreness; 
however preoperative pain and paresthesia had completely 
resolved.  Physical examination showed the surgical incision 
to be well healed.  There was minimal tenderness over the 
ulnar aspect of the incision.  Neurovascular functions of the 
right hand were intact.  

Dr. K. K. T.'s note of December 2001 shows that the veteran 
stated that all of the preoperative pain and paresthesia had 
completely resolved.  Physical examination showed the 
surgical incision to be healing well.  There was no 
tenderness or swelling.  Neurovascular functions of the right 
hand were intact.  

In July 2002, the RO received a printout from a web site 
discussing deQuervain's tenosynovitis.  It was defined as an 
inflammation of the tissue on the thumb side of the wrist.  
It was the result of the tendons and synovium becoming 
irritated and causing pain.  It could be caused by repetitive 
motions that irritate the tendons or an injury to the thumb 
side of the wrist.  Common causes were repeated use of the 
hands and thumb.  

On the August 2002 VA examination, the veteran reported 
considerable improvement following surgery.  He could use his 
right hand now.  The examiner found a well healed scar on the 
right wrist from previous surgery.  There was a normal range 
of right wrist motion.  The diagnosis was history of carpal 
tunnel syndrome with abnormal nerve conduction studies in 
August 2001.  His right wrist had been corrected.  

In his May 2003 report, Dr. L. H., Jr. noted that the wrist 
joints had extension from 0 to 60 degrees, flexion from 0 to 
60 degrees, radial deviation from 0 to 20 degrees, ulnar 
deviation from 0 to 30 degrees, bilaterally.  There was some 
pain with dorsiflexion and palmar flexion of the bilateral 
wrists.  The veteran had braces in place.  Test of motor 
strength were 5/5 in the upper extremities and grip strength 
was 5/5.  No weakness or atrophy was noted.  Sensory 
examination was within normal limits.  Deep tendon reflexes 
were 2+ left and right.  The diagnosis was carpal tunnel 
syndrome, tendonitis.  The doctor noted that the veteran had 
had surgeries and currently had braces in place.  The problem 
was considered to be stable and not worsening.  He had good 
grip strength and control of his hands and upper extremities.  

VA pain clinic notes show complaints of hand pain in 
September 2003 and wrist pain in November 2004.  

On the February 5, 2005 VA neurological examination, the 
veteran reported having carpal tunnel symptoms since 1999, 
with surgery in 2001.  He claimed that symptoms had improved 
since then.  He still wore splints at night, which helped.  
However, he still felt that he was significantly impaired .  
He reported having flare-ups after 10 to 15 minutes of minor 
activity, such as raking or mowing.  He could not do anything 
that required significant use of his hands or wrists.  On 
motor examination, upper extremity responses were 5/5 
throughout, except for 4/5 in the hand extrinsics and grip, 
bilaterally.  There was no evidence of thenar or hypothenar 
atrophy.  There was no atrophy of the intrinsic muscles of 
the hand.  Tinel's sign was negative.  Phalen's sign was 
positive in the right wrist, only.  Sensory examination was 
normal in the upper extremities, including vibration and 
pinprick examination.  There was pain when testing abduction 
and flexion of the right thumb.  The assessment was a 
bilateral carpal tunnel syndrome.  The examiner echoed the 
veteran's complaints that he could not use his hands to a 
significant degree for more than several minutes at a time, 
which prohibited him from doing many activities, including 
yard work and house work.  

VA clinical notes include pain assessments dated in June and 
October 2005.  These show continued complaints of pain in the 
hands, without information to rate the wrist disability.  

Analysis

The veteran contends that his right wrist disability warrants 
higher evaluations and he has voiced extensive complaints 
about his disability to the examiners.  However, the 
objective findings of the trained medical professionals 
provide a more probative picture as to the actual extent of 
the disability.  The Board has reviewed the medical reports 
and finds that prior to February 5, 2006, they consistently 
describe no more than mild impairment of the median nerve.  
Following the September 2001 surgery and through August 2002, 
private and VA medical records repeatedly reflect an 
asymptomatic wrist, which was no more than mildly disabled.  
The most recent thorough examination, prior to February 2005 
was done by the private physician, Dr. L. H., Jr., in May 
2003.  The doctor recorded measurements of wrist motion, 
which were almost full, although some pain consistent with 
mild disability was noted.  Other findings were essentially 
normal.  The test of motor strength was normal at 5/5.  The 
test of grip strength was normal at 5/5.  The doctor reported 
finding no weakness or atrophy, again normal findings.  
Sensory examination was normal.  Deep tendon reflexes were 
normal at 2+ left and right.  So, while there was some pain 
and minor limitation of motion, consistent with mild 
disability, all the other measurements of wrist function were 
normal.  This is definitely consistent with a mild disability 
and provides a preponderance of evidence that the disability 
did not warrant more than a 10 percent rating prior to 
February 2005.   

The February 5, 2005 VA examination was interpreted by the 
agency of original jurisdiction as warranting a 30 percent 
rating.  A 30 percent evaluation is appropriate for a 
moderate disability.  The next higher rating is 50 percent 
and that requires a severe level of disability.  On the 
February 2005 VA examination, motor examination showed the 
responses of the hand grip and extrinsics were slightly 
diminished at 4/5 (diminished from the 5/5 noted on Dr. L. 
H., Jr.'s May 2003 examination).  Phalen's sign was positive 
in the right wrist, and there was pain when testing abduction 
and flexion of the right thumb.  Otherwise, the objective 
findings were normal.  There was no evidence of thenar or 
hypothenar atrophy.  There was no atrophy of the intrinsic 
muscles of the hand.  Tinel's sign was negative.  Sensory 
examination was normal in the upper extremities, including 
vibration and pinprick examination.  The picture on the 
recent VA examination is one of a median nerve disability, 
which is no more than moderate.  The applicable rating code 
provides a 30 percent rating for such a disability.  The 
preponderance of evidence establishes that the disability 
does not approximate the severe level required for the next 
higher, 50 percent evaluation.  

As the preponderance of the evidence is against higher 
ratings for the veteran's right wrist disability for the 
periods of time in question, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

For all the increased rating claims considered in this 
decision, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that any of the 
service-connected disabilities addressed in this decision has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection for Right Elbow Tenosynovitis.

Criteria for Service Connection   

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Analysis of 
this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Background

There is no indication of a chronic right elbow disorder, to 
include tenosynovitis in the service medical records.  There 
is no competent medical evidence of tenosynovitis or any 
other chronic right elbow disorder for many years after the 
veteran completed his active service.  

The May 2001 notes of Dr. K. K. T., show that the veteran was 
referred for right shoulder and elbow pain.  The veteran 
stated that, over the last 6 months, he had noted pain over 
the lateral aspect of the right elbow, exacerbated by 
grasping and lifting objects.  He gave no history of elbow 
trauma.  There was marked tenderness over the lateral 
epicondyle of the right elbow.  Pain was produced on 
isometric extension of the right wrist and fingers of the 
right hand.  He had a full range of motion of the elbow, with 
pain on full extension.  X-rays disclosed an osteophyte of 
the right olecranon.  The impression was lateral 
epicondylitis of the right elbow.  Physical therapy was 
recommended.  

A June 2001 physical therapy report shows the veteran 
described a decreased the level of pain associated with the 
shoulder.  However, the veteran still complained of elbow 
pain.  

Dr. K. K. T.'s follow-up up notes of August 2001 show the 
veteran reported only occasional pain.  There was mild 
tenderness over the lateral epicondyle of the right elbow.  
No pain was produced on isometric extension of the right 
wrist or fingers of the right hand.  The impression was 
resolved lateral epicondylitis of the right elbow.   There 
were similar findings later that month.  

VA pain clinic notes of September 2003 and November 2004 show 
complaints of elbow pain.  

The report of the February 2005 VA examination shows that the 
claims folder and service medical records were reviewed.  The 
veteran reported the onset of right elbow pain "a little 
after retiring" in August 1989.  There was no known cause 
and no history of injury.  Initially, he experienced flare-
ups of pain once or twice a month, lasting up to three days.  
He said that in about 1992, he began experiencing flare-ups 
on a weekly basis.  There after the elbow pain became more 
blurred due to shoulder and wrist pain.  He stated that he 
would occasionally experience a sharp component to the right 
lateral elbow pain and the pain would seem to extend down the 
course of the forearm.  

Examination revealed a range of right elbow motion from 0 to 
130 degrees.  There was very minimal tenderness about the 
lateral aspect of the joint, particularly the common extensor 
origin on the lateral epicondyle.  There was very minimal 
soreness in the area, but nothing that the examiner would 
consider tenderness or acute pain due to palpation.  The was 
no pain with extension of the wrist against resistance with 
the elbow flexed at 90 degrees.  There was very minimal pain 
in the lateral aspect of the elbow when the maneuver was done 
with the elbow fully extended.  Forearm circumference was 
measured and found to be consistent with right hand dominance 
and did not suggest any significant degree of splinting or 
weakness of grip in the right hand due to right upper 
extremity problems.  There was no increase in limitation of 
motion due to weakness, fatigability or incoordination 
following repetitive motion.  The diagnosis was lateral 
epicondylitis (tennis elbow), very mild.  

The physician expressed the opinion that the right elbow 
condition was not related to any difficulties or other 
factors occurring while the veteran was on active duty.  It 
was his further opinion that the veteran's very mild tennis 
elbow problem was not related to the problems that the 
veteran had with his right shoulder and wrist.  The physician 
explained that tennis elbow is an overuse problem and that 
with his shoulder and wrist problems, overuse of the elbow 
was hardly likely.  The doctor reiterated that it was his 
opinion that the elbow was not related to the problems with 
the veteran's right shoulder and right wrist.  

VA clinical notes include a pain assessment dated in June 
2005, which references right elbow pain.  The notes do not 
contain any opinion as to the cause of the pain or of the 
right elbow disorder.  

Analysis

Service connection requires a current disability, a disease 
or injury in service, and evidence from a physician or other 
competent medical source which links the current disability 
to service.  In this case, there is no evidence of a chronic 
disability in the service medical records and there is no 
competent, medically documented evidence of a continuity of 
symptomatology from the time of service until the present, as 
required by 38 C.F.R. § 3.303(b).  Further, in this case, 
there was almost 12 years between service and the earliest 
recorded elbow complaints.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In the alternative, there must be competent medical evidence 
linking the disability to a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  See 38 C.F.R. § 3.159 (2004); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

There is no medical evidence of a right elbow disorder, to 
include tenosynovitis during service or for many years 
thereafter.  To the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  

As the question of a nexus to service, the veteran has been 
examined by private and VA physicians.  No clinician has 
linked his right elbow problems to disease or injury in 
service or to his service-connected right shoulder and wrist 
disorders.  To the contrary, on the recent VA examination, 
the clinician squarely addressed the question of a connection 
and he was emphatic in recording in the examination report 
that the veteran's right elbow problems were not related the 
any incident of service or to the service-connected right 
shoulder and wrist disorders.  The physician explained that 
tennis elbow is an overuse problem and that with his shoulder 
and wrist problems, overuse of the elbow was hardly likely.  
This opinion, with its explanation, was based on examination 
of the veteran and review of his claims folder.  It provides 
a preponderance of evidence on the pivotal question before 
the Board for this claim.  It establishes by a preponderance 
of evidence that the veteran's elbow disability is not 
connected to his active service or to any service-connected 
disability.  

As the preponderance of the evidence is against the claim for 
service connection for right elbow tenosynovitis, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

A rating in excess of 20 percent for arthritis of the right 
shoulder for the period from September 30, 1994, to August 
11, 2002, is denied.  

A rating in excess of 30 percent for arthritis of the right 
shoulder from August 12, 2002 is denied.  

A rating in excess of 10 percent for post-traumatic arthritis 
of the right great toe, for the period from September 30, 
1994, to the present is denied.

A 10 percent rating for bilateral onychomycosis of the 
toenails and tinea pedis of the webs of the toes, but no more 
than 10 percent, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial or staged rating in excess of 10 percent for right 
carpal tunnel syndrome with deQuervain's tenosynovitis, prior 
to February 5, 2005, is denied.  

A rating in excess of 30 percent for right carpal tunnel 
syndrome with deQuervain's tenosynovitis, as of February 5, 
2005, is denied.  

Service connection for right elbow tenosynovitis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


